                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


JIMMY HARRIS,
          Plaintiff,

              v.                                        Case No. 14-CV-1002

CITY OF MILWAUKEE et al.,
           Defendants.


                                         ORDER

       IT IS ORDERED that a telephonic status conference will be held on February

21, 2019 at 11:30 a.m. The court will initiate the call. Counsel must call the court prior

to the call at 414-297-1285 to provide contact information.

       Dated at Milwaukee, Wisconsin, this 6th day February, 2019.


                                                 s/Lynn Adelman
                                                 LYNN ADELMAN
                                                 District Judge




         Case 2:14-cv-01002-LA Filed 02/06/19 Page 1 of 1 Document 105
